Citation Nr: 0019863	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-03 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to May 1995 
and she had three years of active service prior to March 
1990.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

On her March 1999 substantive appeal the veteran asserted 
that she had a left foot disability secondary to her service-
connected right foot disability.  This claim is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected right foot plantar fasciitis is 
manifested by pain in the heel area productive of no more 
than moderate right foot disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 
4.71a, Diagnostic Codes 5003, 5024, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

The veteran's appeal stems from an original rating decision 
grant of service connection for the disability at issue 
wherein the current 10 percent rating was assigned, effective 
the day following separation from service.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of remote in-service clinical 
histories and findings pertaining to the veteran's right foot 
plantar fasciitis, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran seeks a rating in excess of 10 percent for her 
right foot plantar fasciitis disability.  Records from a 
military hospital show treatment for right foot plantar 
fasciitis beginning in April 1995.  May, June and August 1995 
records from the military hospital reveal complaints of pain 
along the right plantar medial heel.  The veteran was treated 
with Motrin and with a shot of Lidocaine.  An October 1995 
record indicates that the veteran's right foot was swollen 
and there was tenderness along the heel.  The veteran 
reported mild, improvement in the pain and that she was 
running three times a week.  The assessment was plantar 
fasciitis, improving.  Later in October 1995 the veteran 
reported that her right foot pain was worse in the morning.  
X-rays were negative.  The assessment was plantar fasciitis 
and the veteran was given an injection and a heel pad.

On initial VA examination in December 1995 the veteran 
complained of pain on the outside aspect of her heel and down 
towards her toes.  She had tried shoe inserts with some 
relief and injections into the plantar fascia with some 
relief.  She reported that she still had some pain.  The 
veteran stated that she worked as a mechanic and that her 
right foot pain occasionally affected her job.  Examination 
revealed no deformities of the feet.  The veteran was able to 
supinate and pronate the feet without difficulty.  The feet 
functioned well in gait except for slight antalgic changes.  
There was localizing tenderness on the insertion of the right 
plantar fascia extending over laterally to the lateral aspect 
of the heel.  The veteran had no pain with passive stretching 
of her toes.  The veteran was able to heel and toe walk 
without difficulty.  X-rays of the right foot showed no 
evidence of a heel spur.  The diagnosis was right plantar 
fasciitis.  The examiner noted that there were objective 
findings of tenderness and an antalgic gait.  He noted that 
the veteran was minimally to moderately limited secondary to 
plantar fasciitis.

Clinical records received from private podiatrists, dated 
from September 1997 to May 1998, reveal that in September 
1997, the veteran complained of right heel pain of 
approximately two years duration.  The veteran was noted to 
be a runner.  Physical examination confirmed pain on direct 
palpation of the medial plantar aspect of the right heel.  X-
rays revealed a very minor irregular surface which could 
possibly be the start of an inferior calcaneal heel spur.  
The assessment was plantar fasciitis - heel spur syndrome.  
The veteran was given a corticosteroid injection to the right 
heel.  In January 1998, a corticosteroid, local anesthetic 
and Wydase were injected into the medical aspect of the right 
heel, and her right foot was put in a soft cast.  In February 
1998 the veteran reported much improvement in her heel pain, 
though she reported some ill effects after bouncing on a 
trampoline.  She reported a continued high level of activity 
at her regular work position.  Examination revealed 1-2+ 
tenderness on palpation of the medial plantar aspect of the 
right heel.  In May 1998 the veteran reported increasing 
discomfort in her right heel since fracturing two of the toes 
on her left foot.  The veteran had 2+ tenderness on palpation 
of the medial aspect of the right foot and 1+ tenderness in 
the plantar fascial attachment medial plantarly.  The veteran 
was injected with a corticosteroid, local anesthetic and 
Wydase. Orthotics were recommended.

On VA examination in July 1998, the veteran complained of 
continued pain, including in the right foot, worse with 
ambulating and prolonged work.  The veteran took 
approximately four tablets of Aleve daily to control her 
symptoms.  Objective examination revealed right plantar 
fascia tenderness on palpation after crank up of the great 
toe.  She also had point tenderness over the origin of the 
plantar fascia at the calcaneus.  She had a Tinel's over all 
of her peripheral nerves in both feet that were symmetric and 
mild.  That was noted to be within normal limits for the 
veteran.  The veteran had full range of motion of both feet 
at the ankle sub-talar joint and all of her toes.  X-rays of 
the right foot were normal.  The assessment included plantar 
fasciitis of the right foot.  The examiner noted that the 
right foot disability gave the veteran a functional deficit 
which was only characterized by pain.  The plantar fasciitis 
was characterized as providing a significant amount of pain 
and difficulty with walking for long periods.  The examiner 
recommended that the veteran receive follow up treatment in 
the orthopedic clinic.

The veteran's right foot plantar fasciitis may be rated as an 
unspecified foot injury under Diagnostic Code 5284, or it may 
be rated by analogy to tenosynovitis under Diagnostic Code 
5024.  Diagnostic Code 5024 provides that tenosynovitis is to 
be evaluated on the basis of limitation of motion of the 
affected part, as degenerative arthritis, which is found 
under Diagnostic Code 5003.  Diagnostic Code 5003 provides in 
pertinent part that degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is for assignment when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  In the absence of limitation of motion a 10 
percent rating is for assignment when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.

Note (1) under Diagnostic Code 5003 provides that 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
However, Note (2) under Diagnostic Code 5003 provides the 20 
percent and 10 percent ratings based on x-ray findings, 
above, will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024 (emphasis added), inclusive.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5284, provides a 10 percent rating for 
moderate foot injury; 20 percent when moderately severe; or 
30 percent when severe.

The record does not reveal that the veteran has any loss of 
motion of the right foot due to her plantar fasciitis.  Since 
Diagnostic Code 5003 precludes a compensable rating for 
disabilities rated under Diagnostic Code 5024 when there is 
no limitation of motion (see Note (2) of Diagnostic Code 
5003), the veteran does not meet the requirements for a 
higher rating under the criteria for tenosynovitis.  

A higher rating of 20 percent under Diagnostic Code 5284 
requires that the veteran have a moderately severe foot 
injury.  The records show that the veteran primarily 
experiences right foot pain on walking.  However, the record 
further reveals that the veteran was able to run several 
times a week and jump on a trampoline until she injured her 
nonservice-connected left foot.  The only objective findings 
have been an antalgic gait, pain on palpation of the heel, 
and pain on cranking up the right toe.  The Board is of the 
opinion that the veteran's complaints of right foot pain with 
prolonged walking or working is adequately compensated by her 
current 10 percent rating.  In this regard, the Board notes 
that on VA examination in December 1995, she reported the 
disability at issue only occasionally affected her job, and 
in February 1998 noted a continued high level of activity at 
her regular work position.  The veteran does not exhibit 
significant functional loss.  Only an antalgic gait and the 
occasional pain have been noted due to the right foot.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(1999).  The veteran's symptoms more closely approximate the 
criteria for a moderate foot injury than for a moderately 
severe foot injury.  Accordingly, the veteran does not meet 
the requirements for a higher rating for right foot planter 
fasciitis under any applicable diagnostic code. 

Since the preponderance of the evidence has shown the veteran 
does not meet the criteria for a higher rating for plantar 
fasciitis of the right foot at any time since discharge from 
service, increased staged ratings for the veteran's 
disability are not warranted.  See Fenderson.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right foot plantar fasciitis is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

